Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, filed10/07/2022, with respect to the rejection(s) of claim(s) under 35 UCS 102(a)(2) as anticipated by Svanberg et al. U.S. Patent #10,261,008 has been fully considered in light of the amendment, however is not persuasive.

    PNG
    media_image1.png
    531
    400
    media_image1.png
    Greyscale
The applicants argue that the prior art fails to show “a first flow path connector and a second flow path connector spaced from the first flow path connector”. The examiner disagrees.  Figure 4B as provided by applicant of Svanberg shows the components the clearest.  The first flow path connector and second flow path connector are spaced from each other by the flow cell in the middle. Labeling different components different names is arbitrary such that the first flow path connector (red), satisfying all the claimed limitations, and the second flow path connector (blue), and all of its claimed limitations, are spaced from one another by an unlabeled part of the connected piece (yellow) as colored in the figure to the right.  
Additionally, it should be noted that it has been held that making parts integral and making parts separable have been held to be obvious steps without producing any new or unexpected results. Arguendo, Svanberg failed to disclose the first and second flow connectors spaced from one another, it would likely be within ordinary skill in the art to do so. 
With respect to applicant’s argument on page 10, that Svanberg fails to disclose a stacked arrangement of the flow cell parts along a direction in between first and second flow path connectors is not convincing. The examiner concedes that the arrow drawn on the figure in the previous action was incorrect and upon further examination, the flow of Svanberg appears to go into the page, transverse the dotted line, versus along it.  However, the claims still fail to differentiate from Svanberg.  The examiner understands that the applicant intends for the claim to differentiate that the two flow cell parts are in a stacked direction, wherein the stacked direction is the same as the flow direction. However, the claims only disclose “at least two flow cell parts provided in a stacked arrangement along a direction in between the first and second flow path connectors such that a flow in a flow path…will flow through the first flow path connector, the at least two flow cell parts, and through the second flow path connection in the direction” and “at least one releasable connection device…connecting the at least two flow cell parts to each other along a flow direction along the flow path in between the first and second flow path connectors.”  With respect to the limitations in the former part, the flow cell parts must be stacked (Svanberg does show stacked flow cell parts in Figure 7), along a direction in between the first and second flow path connectors (the stacked arrangement is in between the first and second flow path connectors), such that the flow will flow through the first flow path connector, the at least two flow cell parts, and the second flow path connector (Svanberg shows in Figure 7 since it is not required that the flow not flow through both flow cell parts at the same time, but only in between the first and second connectors).  With respect to the latter limitation, the releasable connection device connecting the two flow cell parts to each other is along a flow direction, they are attached to each other in the direction of the flow, as they are between the two flow path connectors hooked together.  The limitation does not require that the stacking be in the flow direction. 
Arguendo the claim do limit this physical relationship, or if the claims were to be amended to state “the two flow cell parts are stacked in series in the direction of flow such that the flow path will flow through a first flow cell part and then a second flow cell part”, the applicant should consider Hobbs WO 2005/116614.  Hobbs discloses that stacking optical flow cells in series is well known and provides ample motivation for one of ordinary skill in the art to do so as compared to parallel flows as in Svanberg.  
For this reason, the rejection remains as amended to include the additional claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 18, the limitation “the first flow path connector is not unitary with the first flow path connector” doesn’t make sense.  The examiner understands the limitation to be intended as the second flow path connector is not unitary with the first flow path connector as described in the applicant’s remarks.  For the purpose of examination, it will be assumed the claim reads “the second flow path connector is not unitary with the first flow path connector.”  However, correction is necessary. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 5, 6, 7, 8, 9, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Svanberg U.S. Patent #10,261,008. 
With respect to claim 1, Svanberg discloses a device for holding a light guide and flow cell comprising:
Optical measuring device (Abstract, Figure 2, Figure 5)
A first flow path connector and second flow path connector spaced from the first flow path connector (Figure 2, Figure 5, first and second flow path connector = measuring device 60, 1st = top half, 2nd = bottom half)
At least two flow cell parts provided in a stacked arrangement along a direction in between the first and second flow path connectors such that a flow in a flow path in which the optical measuring device can be arranged will flow through the first flow path connector in the direction, the at least two flow cell parts, and through the second flow path connector (Figures 2, 5, and 7, wherein two flow cell parts = optical flow cells 1 and 1’)
At least one releasable connection device arranged for releasably fluidically connecting the at least two flow cell parts to each other along a flow direction along the flow path in between the first and second flow path connectors (connection device = holder 30, 17, 27, Col.3, l 38-45, Figure 2 and 5)
Wherein the at least two flow cell parts each comprise a fixedly mounted light transmitting device and a fixedly mounted light receiving device (Col.3, l 8-18, light input guide 40, light output guide 50)
Wherein an optical path of fixed length is provided between a light transmitting end of the light transmitting device and a light receiving end of the light receiving device (Col.3, l 22-27, Figure 2, D)
Wherein said light transmitting device is configured to be connected to a light source and said light receiving device is configured to be connected to a detector such that said optical path is configured to be provided in a flow which will be transferred through the optical measuring device when it is connected to a flow path (Col.2, l 65- 67, Col.4, l 30-57)
Wherein the at least two flow cell parts have at least two different optical path lengths (Col.4, l 58-65)

With respect to claims 2, 5, 6, 9, 11, 17, Svanberg discloses all of the limitations as applied to claim 1 above.  In addition, Svanberg discloses:
At least one sealing device provided in between each flow path connector and at least flow cell part and between each flow cell part if more than one are provided, said sealing device being provided for keeping a flow provided through the optical measuring device from a connected flow path inside the optical measuring device (Col.3, l 38-45)
The light transmitting device and the light receiving device are optical fibers fixedly mounted in the flow cell part such that they protrude into a flow cell part flow passage of the flow cell part through which flow passage the flow will pass when the optical measuring device is connected to a flow path (Figure 5, Col.3, l 10-19)
A connection end of the light transmitting device being the opposite end to the light transmitting end is provided with a distance cap and a connection end of the light receiving device being the opposite end to the light receiving end is provided with a distance cap, said distance caps being arranged to assure that a distance is kept between the light transmitting device and a connecting optical fiber and between the light receiving device and a connecting fiber (Figure 2, distance caps = tube 43 to affix optical fiber in specific location)
The first and second flow path connectors can be adapted for different sizes of connecting flow paths and for different types of connectors (“can be adapted” is not positively limiting, Col.6, l 8-14)
A first light guide holder is provided to a first end of the flow cell part and is arranged to provide connection capabilities for connecting light guide to the light transmitting device of the flow cell part and a second light guide holder is provided to a second end of the flow cell part and is arranged to provide connection capabilities for connecting light guide to the light receiving device of the flow cell part (Figure 2, first light guide holder = tube 43, second light guide holder = shaded area on other side, not labeled but equivalent to 43, Col.4, l 9-11, wherein the light guide is 40 and 50)
Wherein the at least two flow cell parts are arranged with adjacent ends facing each other along the flow direction (Figure 7, wherein 1 and 1’ are adjacent, with their ends = bottom or top of 10 and 20 facing each other within the cell just like applicant’s Figure 7b)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7, 8, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Svanberg U.S. Patent #10,261,008.
With respect to claim 7 and 8, Svanberg discloses all of the limitations as applied to claim 1 above.  In addition, Svanberg discloses:
The connection device is a threaded surface and the first and second flow cell parts comprise mating connection device receiving holes for receiving the threaded surface during connection (Figure 5, connection device = holder 30 has threads 34, 35, Col.3, l 50-60)
The first and second flow path connectors comprise a flow path connecting part and a flange part, wherein the flange part comprises at least two diametric oppositely provided connection device receiving holes (first and second flow path connectors = 60, flow path connecting part = holder 30, flange = inside rim of 30 on both sides, diametric receiving holes = through hole 31) 
However, Svanberg fails to disclose the connection device comprises a screw and nut and connects the connection device with the first and second flow path connector. 
In Svanberg, the threaded surfaces function the same as screws and bolts. It would be obvious to one of ordinary skill in the art to use separated threads from nuts and bolts for access from the outside without having to twist the entire component.  Svanberg discloses the threaded surface for attaching the connection device to the flow cell parts but fails to disclose how the connection device is attached to the flow path connectors (the measuring device body 60).  However, Svanberg does disclose sealing rings between the connection device and the flow path connectors and it would be obvious to one of ordinary skill in the art to use the same threaded fastener method used to secure the other components since threaded components are well known for releasability and accessibility. 

With respect to claim 18, Svanberg discloses all of the limitations as applied to claim 1 above.  However, Svanberg fails to disclose the second flow path connector is not unitary with the first flow path connector. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to separate the first and second flow path connectors into perforated units such that one can be replaced without affecting the other as well as to make the central shaft more accessible. It has been held that separating or joining components is within ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877